Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED between the plaintiff and the defendant that the merchandise covered by the entry involved in the above-entitled protest and claim, namely, “750 Bags Dry Blood Adhesive” does not consist of urea or amino (including melamine) resins; it is not enumerated, described or specifically provided for in the TSUS; and it is not similar in the use to which it may be applied to any article or articles enumerated in the TSUS as chargeable with duty; and it is claimed that the merchandise is properly dutiable under Item 799.00 TSUS. This protest may be deemed submitted on this stipulation, and the records thus made.
Accepting this stipulation as a statement of fact, we hold the merchandise herein involved to be properly dutiable under item 799.00 of the Tariff Schedules of the United States at the rate of 10 per centum ad valorem under the provision therein for nonenumerated products, as claimed.
The protest is sustained. Judgment will issue accordingly.